       Case 4:20-cv-01267-SWW Document 10 Filed 02/24/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

SOUTHWESTERN BELL           *
TELEPHONE COMPANY           *
                  PLAINTIFF *
                            *
V.                          *                    CASE NO. 4:20CV01267 SWW
                            *
                            *
GD CONSTRUCTION, INC.       *
               DEFENDANT *


                                     ORDER

      Before the Court is the parties’ joint motion [ECF No. 9] reporting that they

have settled and requesting that the case be dismissed with prejudice.

      IT IS THEREFORE ORDERED that the joint motion to dismiss [ECF No.

9] is GRANTED. This action is hereby DISMISSED WITH PREJUDICE.

      IT IS SO ORDERED THIS 24th DAY OF FEBRUARY, 2021.

                                       /s/Susan Webber Wright
                                       UNITED STATES DISTRICT JUDGE
